Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the application filed September 4, 2019.  Claims 1-5 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  As per claims 1 and 5, the omitted steps are:  the process in which the server receives the raw data.  The claim has raw data going to a hub, and then the server pre-processing raw data responsive to each device.  The devices, however, are not connected to a network, so it is unclear how the server can be responsive to data from the devices. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. United States Patent Application Publication No.  2018/0316928 in view of Tojima United States Patent Application Publication No.  2008/0049116.

As per claim 1, Jain teaches data collection system, comprising:
one or more radio modules and are enabled to transmit, via radio communication, raw data that is obtained by reading a signal from an input and output port of each of the devices [iot devices (0014-0015); communicatively linked through communication network or channel (pp 0011)];
an image forming apparatus including an image forming unit that forms an image, a hub unit that collects the raw data from the one or more radio modules, and a transmitting unit that transmits the collected raw data [iot device includes a camera, printer etc (0015, 0021); edge device data sent to edge device to server (pp 0018-0019)]; and
a central server that collects information generated by the devices by performing a pre-process responsive to each of the devices on the raw data transmitted from the image processing apparatus [cloud server 50 (pp 0020); preprocessing data (pp 0024-0025)].  
Jain does not explicitly teach radio modules that are respectively detachably mounted on devices unconnected to a network.  However, in analogous art, Tojima teaches radio modules that are respectively detachably mounted on devices unconnected to a network [camera without direct network connection (pp 220-224)]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakamoto with the camera of Tojima.  A person of ordinary skill in the art would have been motivated to do this to reduce the size and structure of the device.  

As per claim 2, Jain in view of Tojimo teaches the data collection system according to Claim 1, wherein each of the radio modules is enabled to store a process identification (ID) serving as identification information of the pre-process and transmits to the image forming apparatus the raw data of each of the devices with the process ID associated thereto, wherein the image forming apparatus is enabled to store a device ID serving as identification information of the - 22 -image forming apparatus and transmits to the central server the raw data of each of the devices with the device ID and the process ID associated thereto, and wherein the central server performs the pre-process corresponding to the process ID on the raw data transmitted from the image forming apparatus [Jain: annotating data packets (pp 0017, 0024 0031-0033)].
  
As per claim 3, Jain in view of Tojimo teaches the data collection system according to Claim 1, wherein in response to a request from the central server, the image forming apparatus collects the raw data via the radio communication with the radio modules [data receiving engine receive data from IoT device (pp 0024)].  

As per claim 4, Jain in view of Tojimo teaches the data collection system according to Claim 2, wherein in response to a request from the central server, the image forming apparatus collects the raw data via the radio communication with the radio modules [data receiving engine receive data from IoT device (pp 0024)]. 

Claim 5 is rejected under the same rationale as claims 1 mutatis mutandis as it to does not further limit or define over the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457